                                                                                          FILED
                                                                                 2020 Feb-18 AM 10:24
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

ANTONIO JAMES GIBSON,                     )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:19-cv-01051-LSC-JEO
                                          )
STATE OF ALABAMA,                         )
                                          )
       Defendant.                         )

                          MEMORANDUM OPINION
      The magistrate judge filed a report and recommendation on December 23,

2019, recommending this action be dismissed without prejudice pursuant to 28

U.S.C. § 1915A(b)(1) for failing to state a claim upon which relief may be granted.

(Doc. 6).    Although the report and recommendation was not returned as

undeliverable, and the plaintiff had not notified the court of any change of address,

on January 21, 2020, the magistrate judge noted the Alabama Department of

Corrections’ inmate locator website reflected the plaintiff had been transferred to

Bullock Correctional Facility and ordered that an additional copy of the report and

recommendation be sent to the plaintiff at his updated address. (Doc. 7). Both

copies of the report and recommendation served on the plaintiff advised him of his

right to file objections within fourteen (14) days. That time has expired and no

objections have been received by the court.
      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.                     Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief can be granted.

       A Final Judgment will be entered.

      DONE and ORDERED on February 18, 2020.



                                           _____________________________
                                                  L. Scott Coogler
                                            United States District Judge
                                                                                160704




                                           2
